Citation Nr: 0314100	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  00-24 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a right below the knee 
amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the benefit sought on 
appeal.  The veteran, who had active service from April 1943 
to June 1945, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that it does not 
appear that all of the relevant VA medical records have been 
obtained despite the RO's request for those records.  In this 
regard, the veteran testified that he was seen in the 
emergency room at the VA Medical Center in Bay Pines, Florida 
on at least two occasions, but there does not appear to be 
any record of such visits in the records received by the RO.  
In addition, a record dated August 19, 1997 appears to 
reflect that the visit on that date was a "F/U" [follow-up] 
to a previous appointment and that a prescription was to be 
"renew[ed]."  There does not appear to be a record of that 
previous visit.  Also, the Board obtained a VHA medical 
opinion and the report suggests that there were other records 
that were not reviewed.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

Obtain the veteran's medical records from 
the VA Medical Center in Bay Pines, 
Florida for all treatment for the right 
foot during the period of August & 
September 1997.  Please obtain following 
types of records: Emergency Room Visits, 
Notes, Consults, Vitals, Medications, Lab 
Findings, Imaging (X-Ray, MRI, CT scan), 
Procedures, & Problem List Confirmed 
Diagnoses.

When the development requested has been completed, the case 
should again be reviewed on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran unless he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




